Citation Nr: 1727186	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-37 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1971 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In September 2010, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

In January 2014 and November 2016, the Board remanded the Veteran's claim for further development.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED again to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining substantially gainful employment, entitling him to a TDIU.    

The Board notes initially that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2016).  Total disability may or may not be permanent.  Id.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Here, service connection is in effect for bilateral hearing loss, evaluated as 10 percent disabling, tinnitus evaluated as 10 percent disabling, and a mood disorder evaluated as 30 percent disabling.  The Veteran's combined disability rating is 40 percent; thus, the threshold minimum percentage rating requirements for TDIU are not met.  Id.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards are to submit to the Director, Compensation Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who, as here, fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). See 38 C.F.R. § 4.16 (b).  

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Nevertheless, the Board has the authority to decide whether a TDIU claim should be referred to the Director, Compensation Service, for consideration of entitlement to a TDIU on an extraschedular basis.  See Barringer v. Peake, 22 Vet. App. 242  (2008).

In this case, the Board finds that, although the Veteran currently does not meet the schedular criteria for TDIU, the evidence of record indicates that he may have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  

In multiple statements to VA over the course of the appeal and in his September 2010 testimony, the Veteran described the difficulty he had experienced in finding employment since leaving service.  He reported receiving training as a photographer, but he was unable to work as one formally due to his inability to hear the instructions of others.  He reported losing multiple jobs due to his inability to hear voices on a telephone.   He also reported the difficulty that his hearing caused him when working.  Letters of record, written by an employer, indicated that the Veteran's employment was in jeopardy because of his inability to hear. 

In March 2016, the Veteran underwent a VA examination in conjunction with a claim for an increased rating for bilateral hearing loss.  At that time, the VA examiner concluded that the Veteran's service-connected hearing loss impacted the ordinary conditions of his daily life, including his ability to work.

In January 2017, in response to the Board's November 2016 remand, the Veteran underwent a VA Social Work and Industrial Survey.  The examiner concluded that there was "significant evidence" that hearing impairment negatively impacted the Veteran's ability to perform necessary duties and complete assigned products, in a work setting. 

Thus, the Board finds that, although he currently does not met the scheduler criteria for a TDIU, there is plausible evidence in the record that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  In compliance with the provisions of 38 C.F.R. § 4.16 (b), the Board finds that his claim should be submitted to the Director, Compensation Service, for a determination as to whether a TDIU should be awarded on an extraschedular basis.   

Accordingly, the case is REMANDED for the following action:

Refer this case to the Director, Compensation Service, for consideration of the assignment of an extraschedular TDIU under the provisions of 38 C.F.R. § 4.16(b).  The AOJ must include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors bearing on the issue.  A copy of any decision by the Director, Compensation Service, on the issue of the Veteran's entitlement to a TDIU on an extraschedular basis should be included in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

